DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Election/Restrictions
Applicant's election with traverse of group I and species of bookmarks manel consisting of  GCDCA, GCA, TCDCA, TCA, 7-KLCA, GUDCA and TUDCA  in the reply filed on claims 1-23 and 25-29  is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III now have unity of invention.  
According to PCT Rule 13.2, claims have unity of invention when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Applicant has amended claim 1 to focus on the biomarker panel which is "any panel set forth in Table 3A or 3B." Groups I, II and Group III involve the special technical feature a "panel set forth in Table 3A or 3B", which defines an inventive contribution. This special technical feature is not disclosed in Matsuura. 
Accordingly, Applicant respectfully requests that the restriction requirement be withdrawn. 
 This is not found persuasive because a broad reasonable interpretation of claims technical feature of the general claim 1 a reasonable .
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 6 is objected to because of the following informalities:  please spell out the short abbreviation of NASH.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
In particular, Claims 1 and 15 are indefinite for citing Tables. However, the value of the Data shown by the Table is unable to be used for practice the claimed method because the threshold scores are not defined by the Tables, and method is unable to be practiced. . Therefore, these claims are considered to be indefinite. This rejected affects the depended claims. 
MPEP cites that :”Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or Table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Appropriate correction is required. This rejection affects all dependent claims.
Claims 4, 11, 12,13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements of the value of thresholds, wherein such omission amounting to a gap between the elements to practice the claimed .  See MPEP § 2172.01.  The omitted elements are the threshold.
Claims 12 and 21 are confusing for citing separating at least one biomarker from one or more biomarker. A broad scope of the claims can be reasonable interpretation as one of embodiment of separating at least one biomarker from one biomarker. That is so confusing. If this is a typographic error, please correct it accordingly.  
Claim 1 recites the limitation "the level" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims, 4, 7, 9, 11, 12, 13, vague and confusing in that the metes and bounds of “a threshold score “ are not defined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolating or separating at least one biological marker from one or more biological samples , does not reasonably provide enablement for isolating at least biological marker from one biological marker.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for evaluating the liver disease status by assessing same of blood biomarkers of a patient, and predict his or her liver disease condition caused by variety of infections. 
However, one embodiment of the scope of the claim 21 reads on a method to separating at least one biomarker from one biomarker.  But the specification does not teach or give any guidance related to separating at least biomarker from one biomarker or even from other biomarkers. 
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
                Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected since the claimed invention is not directed to patent eligible subject matter. Based upon a new guidance for Determining Subject Matter Eligibility Of Claims Reciting or Involving Laws of nature, nature Phenomena, & nature Products newly issued on January 2019, in that the rejected claims as a whole encompass an invention that is a law of nature/natural principle, natural phenomenon, (product), do not recites something significantly different than a judicial exceptions.  
The claimed method is directed to method using abnormal metabolic molecules in a biological sample of a subject after liver disease to determine a correlation between the abnormality and the severity of the liver disease condition.  Therefore, the Claimed method Involves Laws of nature and /or nature Phenomena of a liver disease. In addition,  the major step of such correlation analysis and determination are conducted or involve a metal step(s). 
Therefore, it is concluded that that claimed method is directed to a natural correlation of the markers to liver disease, without incorporating a practical application and without otherwise adding significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-23 and 25-29 are rejected under 35 U.S.C. 102 (a) (2) over US Patent 10,073,077 B2 (077b2) or (2) (1) over Wo Patent No. 2015/019976 (976) as being anticipated by Matsuura et al. to both documents.
Matsuura et al. in both documents presents invention relates to a test method for liver injury, and more particularly, to a test method for discriminating a liver injury type and condition. The test method according to the present invention comprises measuring a level of variety of biological metabolic molecules such as LCA in a biological sample collected from a subject, and discriminating a liver injury type using the measured level of LCA as an indicator. For example, the discrimination of a liver injury type using the level of LCA as an indicator may be performed by comparing the measured level of LCA to a predetermined cut-off value of the level of LCA. An example of the test method according to the present invention may be a test method for discriminating a liver injury type, comprising measuring a level of LCA or other in a biological sample collected from a subject, and further comprising comparing the measured level of LCA or other biological molecules to a predetermined cut-off value of the level of LCA. Examples of the different biomarker from LCA, the biomarker being associated with a liver injury type, may include levels of bile acid components, specifically, 24 kinds of bile acid components, i.e., CA, DCA, CDCA, UDCA, LCA, 12_KLCA, aMCA, PICA, HDCA, GCA, GDCA, GCDCA, GUDCA, GLCA, GHCA, GHDCA, TCA, TDCA, TCDCA, TUDCA, TLCA, T.beta.MCA, THCA, and THDCA, and serum sulfated bile acid (SSBA) were measured and type IV collagen, which are associated with hepatocellular injury-type liver injury. Some of these biomarkers are cited in the rejected claims (See embodiments of the invention and Evaluation Items). This meets the limitations of claims 1 and 15 in particularly 
The "liver injury type" as used herein means a type to be classified based on liver injury symptoms caused by many different diseases such as viral hepatitis, drug-induced liver injury, alcoholic liver injury, autoimmune liver injury, metabolic liver injury, or the like or/and who is suspected as having the liver disease. Preferred is an individual who has been diagnosed as having liver dysfunction (See paragraphs 6 and 15).This meets the limitation of claims 1 and 6 in particular. 
Variety of assay methods are introduced by the present invention, which include liquid chromatography-tandem mass spectrometry (LC-MS/MS) and gas chromatography-mass spectrometry (GC/MS)(See paragraph 74). This meets the limitation of claims 16-17 in particular. 
The current Application also teaches that some specific test methods may be used for discriminating a liver injury type, such method comprises the steps 1). measuring a level of specific biomarker, such as LCA in a serum sample collected from a subject; 2). comparing the measured level of LCA to a predetermined cut-off value of the level of LCA; The method may further comprises measuring a level of type IV collagen in the serum sample; and 4). comparing the measured level of type IV collagen to a predetermined cut-off value of the level of type IV collagen. In the instant case, the predetermined cut-off value of the level of LCA for identifying hepatocellular injury-type liver injury and the predetermined cut-off value of the level of LCA for identifying cholestasis-type liver injury are 0.0195 nmol/L and 0.0241 nmol/L, respectively; and the predetermined cut-off value of the level of type IV collagen for identifying cholestasis-type liver injury is 288 ng/ml. Moreover,  determining the liver injury type as cholestasis type when the measured level of LCA is equal to or lower than a predetermined cut-off value of the level of LCA for identifying cholestasis-type liver injury and the measured levels of DCA, SSBA, type IV collagen, HA, and ROS satisfy any one or two or more (See paragraphs 50-73 and example 1).
The present invention also encompasses a treatment method of liver injury according to a liver injury type, which is applied for a subject whose liver injury type is determined by the test method according to the present invention. (See paragraph 79).    Examples of the therapeutic agent for liver injury and the treatment method of liver injury according to a liver injury type include therapeutic agents for liver injury and treatment method of liver injury which are described in "Manual for handling disorders due to adverse drug reactions, Drug-induced liver injury," and medications and treatment methods which are performed in medical facilities. In the case of the hepatocellular injury type, for example, intravenous injection of stronger Neo-Minophagen C formulation which is a glycyrrhizin formulation and has an anti-allergic action is performed as well as oral administration of UDCA. When hepatocellular injury is increased in severity to induce fulminant hepatitis, for example, intravenous hyperalimentation (IVH) or artificial liver support is used. In the case of the cholestasis type, for example, vitamin A or vitamin K is administered for covering lack of a liposoluble vitamin and then UDCA, prednisolone, phenobarbital, taurine, colestimide, or the like is used as a medication.(See paragraphs 80 and 96-99). They further concluded that The method accordingly , further comprising selecting a therapeutic agent suitable for treating the identified liver injury after the identifying and before the performing of the treatment using the selected therapeutic agent (See claims 1-19).  
They also illustrate that the present invention is specifically described by way of Examples. However, the present invention is not construed as being limited to these Examples. (Please see claims 1-19).  
Therefore, the disclosures of the prior art antipet claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648